Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”), made and entered into as of this 29th day of May, 2009, by and between ERF Wireless, Inc., a Nevada corporation (“Parent”), and ERF Wireless Bundled Services, Inc., a Texas corporation and wholly-owned subsidiary of Parent, (“Subsidiary”) (Parent and Subsidiary hereinafter collectively referred to and jointly and severally liable as “Buyer”), and FrontierInternet,LLC, a Texas limited liability company headquartered in Granbury, Texas (“Seller”). W I T N E S S E T H: WHEREAS, Seller presently operates a business engaged in providing a comprehensive full range of internet services including internet access, dial-in, ISDN, wireless, and networking solutions to commercial businesses and residential customers (the “Business”); and WHEREAS, Seller desires to sell substantially all of the assets and contracts of the Business to Buyer, and Buyer desires to purchase such assets and contracts from Seller, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, Buyer and Seller, in consideration of the mutual promises hereinafter set forth, do hereby promise, and agree as follows: ARTICLE ONE: ASSETS TO BE PURCHASED 1.1 Purchased Assets.Upon the terms and subject to the conditions set forth in this Agreement, Seller hereby agrees to sell to Subsidiary and Subsidiary hereby agrees to purchase from Seller, at the Closing, all of Seller's right, title, and interest in substantially all of the assets associated with the Business, including the following (collectively, the “Purchased Assets”): The assets being acquired include the rights, title, and interest in substantially all of the assets associated with the Business, including: a. all (i) wireless network infrastructure equipment, including subscriber units, access nodes, backhaul links, towers, radios, antennas, switches, routers and servers with related software, (ii) all vehicles and trailers, (iii) all transferable equipment and software, (iv) all inventory, goods, and documents,(v) all documents, files and records containing technical support, including all additions, accessions and substitutions thereto, and all other information, and (vi) all cash in bank accounts and accounts receivable of Seller, pertaining to the operation of the Business that are in Seller’s possession or control; (collectively, the “Assigned Tangible Property”); b. all rights to equipment, tower and facilities space leases, including real property leases, related to the Business (“Assigned Leases”); c. all transferable customer and contractual rights held by the Seller related to the Business, including (i) allISP Subscriber Agreements, (ii) all Design Agreements, (iii) all Equipment Purchase Agreements, (iv) all Internet Access and Monitoring and Maintenance Agreements with customers with fixed wireless broadband, (v) all other work in progress and (vi) all other contracts and agreements, (collectively, the“Assigned Contracts”); d. all general intangibles related to the Business, including (i) trademarks, trade names and symbols used in connection with Frontier Internet, LLC and (ii) all internet address space registered with the American Registry for Internet Numbers, (“ARIN”) by Frontier Internet, LLC and its internet suppliers that is transferable according to the rules, regulations or procedures promulgated by ARIN (collectively, the “Assigned Intangible Property”); e. all legally assignable government permits, licenses and certifications related to the Business (“Governmental Permits”). 1 Seller will provide to Buyer copies of the following books, records, manuals and other materials in any tangible form to the extent such books, records, manuals and other materials relate to the Business and/or the Purchased Assets: (i) records relating to customers that are parties to any contracts, (ii) records relating to vendors, and (iii) all other books, records, files, correspondence, documents and information owned by Seller relating to the Business that are currently in the possession of the employees of the Seller, however maintained or stored (collectively, the “Records”), it being understood that the Seller may delete confidential information that does not relate to the Purchased Assets or the Business. 1.2 Excluded Assets.The Purchased Assets shall not include the following (herein referred to as the “Excluded Assets”): a. all corporate minute books, stock transfer books and other documents relating to the organization, maintenance and existence of Seller as a limited liability company; b. all rights of Seller pursuant to this Agreement, including the consideration paid to Seller pursuant to this Agreement; c. all originals of personnel records and other records that Seller is required by applicable law to retain in its possession; d. all tax refunds which are due to Seller; e. all membership interests in Seller; and f. any other item specifically listed in Schedule 1.2. 1.3Purchase Price; Payment of Purchase Price.In addition to the Assumed Liabilities described below, the aggregate consideration for the Purchased
